Citation Nr: 1123936	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-04 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Basic eligibility for Chapter 35 Survivors' and Dependents' Educational Assistance (DEA) benefits.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to July 1986 and from January 1988 to May 1991.  The appellant in this appeal is his son.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant basic eligibility for Chapter 35 DEA benefits.

For the reasons that will be discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if any further action is required on his part.


REMAND

The appellant's education file regarding his DEA claim contains records indicating that the Veteran is presently service-connected for an unspecified disability or disabilities, for which he has been assigned a 100 percent combined rating that has apparently been in effect since November 2003.  The basis for the RO's denial of the appellant's eligibility for Chapter 35 DEA benefits is that the Veteran is not considered permanently and totally disabled by his service-connected disability or disabilities.  In pertinent part, pursuant to 38 C.F.R. § 21.3021(a)(1)(iii) (2010), for the purposes of payment of basic educational assistance under 38 U.S.C. Chapter 35, an eligible person means a child of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  

The issue on appeal turns entirely on whether or not the Veteran is deemed by VA to be permanently and totally disabled by his service-connected disability or disabilities.  Notwithstanding the RO's denial of the appellant's eligibility for DEA based on its determination that his father, the Veteran, is not permanently and totally disabled, his status could have changed to permanent during the pendency of the current appeal, as documentation associated with the appellant's education file includes correspondence from the Veteran's representative, received by VA in December 2009, specifically requesting that he be ruled permanently and totally disabled.  This statement either represents a pending and unadjudicated claim for permanent and total disability status, or one which has already been duly adjudicated on the merits by the RO, but whose disposition on the matter cannot presently be determined without review of the claims file.  Given the facts of the present case, the Veteran's claims file must be obtained and associated with the appellant's education file so that the Board can properly adjudicate this appeal.  Therefore, the case is remanded to the RO, via the AMC, for this action to be undertaken.

Accordingly, the case is REMANDED for the following:

1.  The Veteran's claims file must be located and associated with the appellant's education folder.  

2.  After completing the above action, the RO/AMC must re-adjudicate the appellant's appeal for basic eligibility for Chapter 35 DEA benefits.  However, the RO/AMC is advised to hold its adjudication of this DEA claim in abeyance if the Veteran has an active claim for permanent and total disability pending final resolution of this inextricably intertwined issue.  Thereafter, if the appellant's claim for basic eligibility for Chapter 35 DEA benefits remains denied, a supplemental statement of the case must be provided to the appellant.  After the appellant has had an adequate opportunity to respond, the issue of entitlement to basic eligibility for Chapter 35 DEA benefits should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

